NO. 07-12-00493-CV

                               IN THE COURT OF APPEALS

                       FOR THE SEVENTH DISTRICT OF TEXAS

                                       AT AMARILLO

                                          PANEL D

                                   DECEMBER 14, 2012


                   2003 DODGE 4 DOOR, NECKLACE, PHILLIPS 47"
                 TELEVISION, RUN MASTER II GO CART, APPELLANT

                                              v.

                              STATE OF TEXAS, APPELLEE


             FROM THE 72ND DISTRICT COURT OF LUBBOCK COUNTY;

        NO. 2009-548,282; HONORABLE RUBEN GONZALES REYES, JUDGE


Before QUINN, C.J., and CAMPBELL and PIRTLE, JJ.

                                 MEMORANDUM OPINION

       Appellant Rodney White, appearing pro se, has filed a notice of appeal

challenging the judgment of the trial court in the underlying forfeiture case.


       By letter of November 13, 2012, we notified White the required filing fee

remained unpaid and explained the appeal was subject to dismissal unless the filing fee

was paid within ten days of the date of our letter. See Tex. R. App. P. 42.3(c). White

did not pay the fee or file an affidavit of indigence.
Accordingly, the appeal is dismissed. See Tex. R. App. P. 5, 42.3(c).




                                        James T. Campbell
                                            Justice




                                    2